BIG-G1S, J.
The defendant was prosecuted under an information filed before a justice of tbe peace charging him with a violation of the statute governing merchants in the sale of spirituous liquors. He was convicted before tbe justice and in the circuit court. He has attempted to appeal to this court from the judgment against him in the circuit court.
In the recent case of State v. Brown, 153 Mo. 578, the supreme court decided that there is no appeal from the circuit court to the appellate court, where the defendant is convicted of a misdemeanor on an information. The purport of the decision is that the right of appeal is purely stat*323utory, and that the statute (sec. 4277, R. S. 1889) only provides for an appeal from the circuit court where the accused has been convicted on a charge preferred in an indictment.
My associates are of the opinion that an order dismissing the appeal is proper following the action of the supreme court in State v. Brown, supra. To my mind this is illogical, for if there was and could be no appeal, there could be no order dismissing it. I think the order should be to strike the cause from the docket, for the reason that we have acquired no jurisdiction of the cause, and can not rightfully make any order concerning it. We only have the power to remove it from our docket.
In compliance with the views of the majority an order will be entered dismissing the appeal.